PER CURIAM:
The Federal Public Defender’s Office, through attorney Conrad Kahn, has moved to withdraw from further representation of the appellant in this appeal of the district court’s denial of a motion to reduce sentence brought under 18 U.S.C. § 3582(c)(2), and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the district court’s denial of the motion to reduce sentence is AFFIRMED.